EXHIBIT 10.1

 

FIRST AMENDMENT TO RECEIVABLES LOAN AGREEMENT

 

THIS FIRST AMENDMENT TO RECEIVABLES LOAN AGREEMENT, dated as of February 18,
2011 (the “Amendment”), is made pursuant to that certain Receivables Loan
Agreement dated as of December 30, 2009 (as amended, modified or supplemented
from time to time, the “Agreement”), among ABF FREIGHT FUNDING LLC, a Delaware
limited liability company, as Borrower (the “Borrower”), ABF FREIGHT
SYSTEM, INC., a Delaware corporation, as Servicer (the “Servicer”), SUNTRUST
ROBINSON HUMPHREY, INC., a Tennessee corporation, as agent and administrator for
the Lender (the “Agent”) and SUNTRUST BANK, a Georgia banking corporation, as
Lender (the “Lender”).

 

W I T N E S S E T H :

 

WHEREAS, the Borrower, the Servicer, the Agent and the Lender have previously
entered into and are currently party to the Agreement;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, agree as follows:

 

Section 1.          Defined Terms.  Unless otherwise amended by the terms of
this Amendment, terms used in this Amendment shall have the meanings assigned in
the Agreement.

 

Section 2.          Amendments.

 

2.1.         Any and all references to “Independent Director” appearing in the
Agreement shall be replaced and be deemed references to “Independent Manager.”

 

2.2.         Section 7.1(b)(vii) of the Agreement shall be amended and restated
in its entirety to read as follows:

 

(vii)      Appointment and Removal of Independent Manager.   The decision to
appoint a new Manager of the Borrower as the “Independent Manager” for purposes
of this Agreement, such notice to be issued not less than ten (10) days prior to
the effective date of such appointment and to certify that the designated Person
satisfies the criteria set forth in the definition herein of “Independent
Manager.”  The Borrower shall not appoint a new Manager as the Independent
Manager without first confirming such proposed new Independent Manager is
acceptable to the Agent as evidenced in a writing executed by the Agent, which
consent shall not be unreasonably withheld.

 

2.3.         Section 7.1 of the Agreement shall be amended by adding a new
subsection (n) immediately following subsection (m) thereof to read as follows:

 

1

--------------------------------------------------------------------------------


 

(n)        Audit Results — Amendments to Transaction Documents.  The parties
hereto hereby agree to enter into negotiations to amend the Transaction
Documents from time to time as may be requested in good faith by the Agent, on
behalf of the Lender, to address issues raised by the results of Reviews or any
other inspections that may be performed on the Borrower, the Servicer and the
Originators in accordance with the terms of the Transaction Documents.  However,
this agreement to enter into negotiations is not intended to and does not create
any binding agreement.

 

2.4.         The definition of the terms “Facility Termination Date” and
“Independent Manager” appearing in Exhibit I of the Agreement shall each be
amended and restated in their entireties to read as follows:

 

“Facility Termination Date” The earliest to occur of (i) the Amortization Date,
and (ii) February 18, 2013.

 

“Independent Manager” shall mean a Manager of the Borrower who (i) shall not
have been at the time of such Person’s appointment or at any time during the
preceding five years, and shall not be as long as such Person is a manager of
the Borrower, (A) a Manager, officer, employee, partner, shareholder, member,
manager or Affiliate of any of the following Persons (collectively, the
“Independent Parties”): Servicer, Originator, or any of their respective
Subsidiaries or Affiliates (other than Borrower), (B) a supplier to any of the
Independent Parties, (C) a Person controlling or under common control with any
partner, shareholder, member, manager, Affiliate or supplier of any of the
Independent Parties, or (D) a member of the immediate family of any Manager,
officer, employee, partner, shareholder, member, manager, Affiliate or supplier
of any of the Independent Parties; (ii) has prior experience as an independent
Manager for a corporation or limited liability company whose charter documents
required the unanimous consent of all independent Managers or managers thereof
before such corporation or limited liability company could consent to the
institution of bankruptcy or insolvency proceedings against it or could file a
petition seeking relief under any applicable federal or state law relating to
bankruptcy, (iii) has at least three years of employment experience with one or
more entities that provide, in the ordinary course of their respective
businesses, advisory, management or placement services to issuers of
securitization or structured finance instruments, agreements or securities, and
(iv) is reasonably acceptable to the Agent as evidenced in a writing executed by
the Agent.

 

2

--------------------------------------------------------------------------------


 

Section 3.          Effectiveness of Amendment.  This Amendment shall become
effective on the date the Agent has received (i) counterparts hereof executed by
the Borrower, the Servicer, the Agent and the Lender, (ii) a fully executed
Amended and Restated Fee Letter dated as of the date hereof, and (iii) all
amounts due and payable under the Amended and Restated Fee Letter.

 

Section 4.          Agreement in Full Force and Effect.  Except as expressly set
forth herein, all terms and conditions of the Agreement, as amended, shall
remain in full force and effect.

 

Section 5.          Execution in Counterparts.  This Amendment may be executed
by the parties hereto in several counterparts, each of which shall be executed
by the parties hereto and be deemed an original and all of which shall
constitute together but one and the same agreement.  Delivery of an executed
counterpart of a signature page of this Amendment by telecopy or other
electronic means shall be effective as delivery of a manually executed
counterpart of this Amendment.

 

Section 6.          Governing Law.  THIS AMENDMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO CONFLICT
OF LAW PRINCIPLES, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK.

 

[SIGNATURE PAGES TO FOLLOW]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Receivables Loan Agreement to be executed and delivered by their duly authorized
officers as of the date hereof.

 

 

ABF FREIGHT FUNDING LLC, as Borrower

 

 

 

 

 

By:

 

 

Title

 

 

 

 

ABF FREIGHT SYSTEM, INC, as Servicer

 

 

 

 

 

By:

 

 

Title

 

 

 

 

 

 

SUNTRUST ROBINSON HUMPHREY, INC., as Agent

 

 

 

 

 

By:

 

 

Title

 

 

 

 

SUNTRUST BANK, as Lender

 

 

 

 

 

By:

 

 

Title

 

 

4

--------------------------------------------------------------------------------